


Exhibit 10.57


AMENDMENT TO SPECIAL CASH RETENTION AWARD AGREEMENT


Reference is made to the Special Cash Retention Award Agreement between Apollo
Education Group, Inc. (the “Company”) and Sean Martin (“Participant”) with an
Award Date of March 29, 2013 (the “Agreement”).


The parties to the Agreement wish to amend it in accordance with the terms of
this Amendment to Special Cash Retention Award Agreement (the “Amended
Agreement”)


Effective as of August 10, 2015, the parties hereby agree that the terms of the
Agreement are amended as follows:


1.
The “Vesting Schedule” in the AWARD SUMMARY is hereby amended to read as
follows:



Vesting Schedule:
The Award shall vest in three (3) installments as follows: One-third (1/3) of
the Award shall vest on March 29, 2014 (payable within thirty (30) days of March
29, 2013 subject to the Repayment Obligation defined in Paragraph 3(a));
one-third (1/3) shall vest on March 29, 2015, and the remaining one-third (1/3)
will vest on March 29, 2016 (payable within thirty (30) days of August 10, 2015
subject to the Repayment Obligation defined in Paragraph 3(a)), provided that
the Participant remains continuously in Service with the Company through each
such annual vesting date. There will be no pro-rata vesting of the Award, except
in the event of death (as more fully explained in Paragraph 3(d) below).



2.    Paragraph 2(a) of the Agreement is hereby amended to read as follows:


(a)
Each installment of the Award that vests and becomes payable to the Participant
under this Agreement shall be paid within thirty (30) days following the
applicable vesting date; provided, however, that (i) the first installment of
the Award shall be paid prior to the vesting date within thirty (30) days of
March 29, 2013, subject to the Repayment Obligation, and (ii) the third
installment of the Award shall be paid prior to the vesting date within thirty
(30) days of August 10, 2015, subject to the Repayment Obligation. Each payment
shall be subject to the Company’s collection of the applicable Withholding
Taxes, and the Participant shall only receive the net amount of the Award
remaining after such Withholding Taxes have been collected.



3.    Paragraph 3(a) of the Agreement is hereby amended to read as follows:


(a)
Except as provided in Paragraph 3(b) and in the case of an individual’s death or
Disability, the amount of the first installment of the Award shall be subject to
repayment to the Company by the Participant in the event the Participant’s
Service with the Company terminates for any reason prior to March 29, 2014 and
the amount of the third installment of the Award shall be subject to repayment
to the Company by the Participant in the event the Participant’s Service with
the Company terminates for any reason after August 10, 2015, but prior to March
29, 2016 (the “Repayment Obligation”). The Participant shall be liable to pay
the Company up to the full gross amount of the first installment or the second
installment of the Award, as the case may be (i.e., unreduced for tax and other
withholdings), as determined by the Company in its sole discretion.



3.    Paragraph 3(d) of the Agreement is hereby deleted.



1



--------------------------------------------------------------------------------




4.    Paragraph 13 of the Agreement is hereby amended to read as follows:


13.
Entire Agreement. Except as otherwise specifically referenced herein, the
Agreement and this Amendment effective as of August 10, 2015 constitute the sole
and entire agreement between the parties hereto with regard to the Award and
supersede any and all understandings and agreements made prior hereto, if any.
No provision of this Agreement shall be amended, waived or modified except by an
instrument in writing, signed by the parties hereto.



All capitalized terms in this Amendment shall have the meaning assigned to them
in the Agreement.


Other than the terms and conditions that have been expressly modified by this
Amendment, all terms and conditions of the Agreement remain in full force and
effect.


The Participant must accept the terms and conditions of this Amendment either
electronically through the electronic acceptance procedure established by the
Company or through a written acceptance delivered to the Company in a form
satisfactory to the Company. In no event shall any cash bonus amount be paid
under this Amendment in the absence of such acceptance.


IN WITNESS WHEREOF, Apollo Education Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.
 
APOLLO EDUCATION GROUP, INC.
 
 
 
 
By:
/s/ Joseph L. D’Amico
 
 
Joseph L. D’Amico
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
SEAN MARTIN


 
 
 
 
/s/ Sean Martin
 
Sean Martin





                                






                                                
                                



2

